COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-12-00479-CR


RAYMOND MCKINNEY                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------



                                  I. Introduction

      In two issues, Appellant Raymond McKinney appeals the amount of court

costs and fees assessed against him after the trial court revoked his community

supervision. We affirm.



      1
      See Tex. R. App. P. 47.4.
                    II. Factual and Procedural Background

      On August 26, 2011, McKinney pleaded guilty to forgery by possession of

a check with intent to pass in exchange for two years’ state jail, probated for

three years, and a $300 fine. The $300 fine was not suspended. McKinney was

also ordered to pay $350 in attorney’s fees and $284 in court costs. Among his

community supervision conditions, McKinney was required to report monthly to

his community supervision officer, pay a $25 crime stoppers fee, and pay a $60

supervision fee each month.

      On February 22, 2012, the State filed a petition to revoke McKinney’s

community supervision. The State’s second amended petition alleged, among

other things, that McKinney intentionally gave a false or fictitious name or date of

birth to a police officer, that he had failed to report to his probation officer for

eight months, and that he had failed to pay the $60 supervision fee for nine

months. After McKinney pleaded not true to the allegations, the trial court found

the allegations to be true, revoked McKinney’s community supervision,

sentenced him to two years’ confinement, and ordered him to pay $309 in court

costs and $941 in reparations.2 This appeal followed.




      2
        Although the reparations total is $941, McKinney does not challenge the
inclusion of $196 in unpaid fines.


                                         2
                                 III. Discussion

      In his first issue, McKinney argues that neither the evidence nor the State’s

petition supports the $745 of unpaid probation fees3 he was ordered to pay as

part of the $941 in reparations. In his second issue, McKinney argues that we

should modify the trial court’s judgment to delete the $309 charge for court costs

because the record does not contain a certified bill of costs. As an alternative to

his second issue, McKinney argues that we should reform the judgment to reflect

the $284 in court costs assessed by the original judgment instead of the $309 in

court costs assessed upon revocation because nothing in the record supports the

increased amount.

A. Supervision Fees

      In his first issue, McKinney argues that he should only be required to pay

$540 in unpaid supervision fees because the State pleaded and proved only nine

months of missed fee payments. McKinney cites our decision in Boyd v. State,

but that case does not support his argument. No. 02-11-00035-CR, 2012 WL
1345751, at *2 (Tex. App.—Fort Worth Apr. 19, 2012, no pet.) (mem. op., not

designated for publication).

      In Boyd, the trial court revoked the appellant’s community supervision,

which had lasted nineteen months, and ordered him to pay $1,140 of probation


      3
      The $745 in probation fees consisted of $720 in unpaid supervision fees
and a $25 “Crime Stoppers” fee. McKinney challenges only the amount of
unpaid supervision fees, not the “Crime Stoppers” fee.


                                        3
fees as reparations. Id. at *1. On appeal, the appellant argued that the probation

fees included in the reparations were improper because nothing in the record

supported the amount.      Id.   We explained that the original conditions of the

appellant’s probation, which were included in the record, required him to pay a

supervision fee of $60 each month during the period of his supervision. Id. at *2.

Accordingly, because the probation conditions were part of the record, we

concluded that the evidence was sufficient to support the probation fees included

as part of the total amount of reparations.4 Id.

      Here, as in Boyd, the original conditions of McKinney’s community

supervision are included in the record. The trial court had ordered McKinney to

pay a supervision fee of $60 each month during the period of his supervision.

McKinney’s community supervision lasted from August 2011 to September 2012,

a period of thirteen months.      Officer Rodney Knotts, a probation officer for

Tarrant County, testified that McKinney only paid the supervision fee once in

October 2011.     Accordingly, we can determine from the record that twelve

missed payments of $60 per month results in $720 of unpaid supervision fees.

See id.; see also Washington v. State, No. 02-11-00152-CR, 2012 WL 1345743,

at *2 (Tex. App.—Fort Worth Apr. 19, 2012, no pet.) (mem. op., not designated

for publication) (affirming the portion of reparations that was neither fine nor


      4
      The appellant in Boyd was on community supervision for nineteen
months, paying $60 a month in supervision fees for a total of $1,140 that
remained unpaid at the time of revocation. 2012 WL 1345751, at *2.


                                         4
restitution based on trial court’s itemized list of reparations that was included in

clerk’s record).

      Additionally, we disagree with McKinney’s contention that, because the

State’s petition alleged only nine months of missed payments instead of twelve,

the amount should be capped at $540. The allegations in the State’s petition,

which must be proved by a preponderance of the evidence, see Rickels v. State,

202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006), are relevant in determining

whether McKinney’s community supervision should be revoked; however, they

do not form the basis of the trial court’s imposition of reparations upon

revocation. The code of criminal procedure provides that in all revocations of

suspended sentences, the trial court “shall enter the restitution or reparation due

and owing on the date of the revocation.” Tex. Code Crim. Proc. Ann. art. 42.03

§ 2(b) (West 2006 & Supp. 2013).         Notwithstanding the number of missed

payments alleged in the State’s petition, the trial court was required to order the

payment of all reparations due and owing after McKinney’s community

supervision was revoked. See id.; Strother v. State, No. 14-12-00599-CR, 2013
WL 4511360, at *3 (Tex. App.—Houston [14th Dist.] Aug. 22, 2013, pet. ref’d)

(mem. op., not designated for publication).        (“The State’s omission of an

allegation about [appellant’s probation fee] arrearage in its petition is no evidence

that she was not in arrears, just as the inclusion of other allegations is no

evidence of the truth of those allegations.”). Having determined that the record




                                         5
supports the $720 portion of reparations attributable to unpaid supervision fees,

we overrule McKinney’s first issue.

B. Court Costs

      In the first part of his second issue, McKinney argues that he should not be

required to pay the $309 in court costs assessed upon revocation because the

record does not contain a certified bill of costs.

      Court    costs   are   pre-determined,     legislatively-mandated   obligations

resulting from a conviction. See, e.g., Tex. Gov’t Code Ann. §§ 102.001–.142

(West 2013) (setting forth various costs that a convicted person “shall” pay); see

also Armstrong v. State, 320 S.W.3d 479, 481 (Tex. App.—Amarillo 2010), rev’d

on other grounds, 340 S.W.3d 759 (Tex. Crim. App. 2011). The court of criminal

appeals has explained that “court costs, as reflected in a certified bill of costs,

need neither be orally pronounced nor incorporated by reference in the judgment

to be effective.” Armstrong, 340 S.W.3d at 766; Weir v. State, 278 S.W.3d 364,

367 (Tex. Crim. App. 2009). The code of criminal procedure provides that the

trial court’s judgment “shall also adjudge the costs against the defendant, and

order the collection thereof.” Tex. Code Crim. Proc. Ann. art. 42.16 (West 2006).

      Under article 103.001 of the code of criminal procedure, “[a] cost is not

payable by the person charged with the cost until a written bill is produced or is

ready to be produced, containing the items of cost, signed by the officer who

charged the cost or the officer who is entitled to receive payment for the cost.”

Id. art. 103.001 (West 2006). Article 103.006 provides that if a criminal action is


                                           6
appealed, “an officer of the court shall certify and sign a bill of costs stating the

costs that have accrued and send the bill of costs to the court to which the action

or proceeding is transferred or appealed.” Id. art. 103.006. A claim of insufficient

evidence to support court costs in a criminal case is reviewable on direct appeal.

See Armstrong, 340 S.W.3d at 767.

      In Johnson v. State, the court of criminal appeals provided a roadmap for

analyzing disputes concerning costs when a bill of costs has not been filed or

what was purported to be a bill of costs does not meet the statutory requirements

of article 103.001. No. PD-0193-13, 2014 WL 714736, at *1 (Tex. Crim. App.

Feb. 26, 2014). In the court of appeals, the appellant argued that the record was

insufficient to support the court costs listed in the judgment because no bill of

costs was included, and the court ordered the district clerk to supplement the

record with a bill of costs Johnson v. State, 389 S.W.3d 513, 515 (Tex. App.—

Houston [14th Dist.] 2012), aff’d as modified, 2014 WL 714736, at *1. After the

clerk’s office filed what appeared to be a bill of costs, the court concluded that the

document was not a bill of costs because “there [was] no indication that this

printout was ever brought to the attention of the trial judge.”      Id. at 515 n.1.

Accordingly, the court held that nothing in the record supported the amount of

court costs assessed, and it reformed the judgment to delete the specific amount

of costs. Id. at 517.

      In addressing Johnson on the State’s petition for discretionary review, the

court of criminal appeals described the purported bill of costs in the supplemental


                                          7
clerk’s record as a printout from a computer titled “J.I.M.S. COST BILL

ASSESSMENT,” comprised of three pages—the first two pages listed itemized

court costs accrued in the appellant’s case, and the third page contained the

signature and seal of the district clerk certifying that the document was a true and

original copy.   2014 WL 714736, at *5.         The court held that because the

document contained the items of cost, was signed by an officer entitled to receive

payment for the cost, and was certified by an officer of the court, it was a bill of

costs for the purposes of Chapter 103 of the Texas Code of Criminal Procedure

dealing with the tracking and collecting of court costs. Id.

      Here, the supplemental clerk’s record contains a document that is nearly

identical to the one described in Johnson. See id. at *5. It is a two-page printout

titled “JIMSDETL.TXT Tarrant County District Clerk List of Fee Breakdowns for

CDC1-1241723-00.” The first page contains an itemized list providing a brief

description of the fees and the amounts due. The second page contains the

signature and seal of a deputy district clerk of Tarrant County and a certification

that the document is a true copy. Accordingly, we conclude that the document

contained in the supplemental clerk’s record is a bill of costs under Chapter 103

of the Texas Code of Criminal Procedure.         See Tex. Code Crim. Proc. art.

103.001; Johnson, 2014 WL 714736, at *5. Therefore, we overrule this portion of

McKinney’s second issue.

      In the second part of his second issue, McKinney argues that the record

does not contain any evidence supporting the $25 increase in court costs from


                                          8
$284 in the original judgment to $309 upon revocation.5 The “JIMS” document

found in the supplemental clerk’s record, which we held above to be a bill of

costs, includes an itemized fees list that details $309 in court costs charged

against McKinney.6 From this record we can also infer that the $25 increase in

court costs is attributable to the “Time Payment” fee assessed upon revocation in

accordance with local government code section 133.103(a), which provides that

a person convicted of a felony, who does not pay court costs imposed within

thirty days of the date the judgment is entered, should be charged a fee of $25.

See Tex. Loc. Gov’t Code Ann. § 133.103(a) (West Supp. 2013). Accordingly,

the record supports the $25 increase in court costs assessed against McKinney

upon revocation of his community supervision.        See Lawrence v. State, 420


      5
         The State correctly asserts that by failing to challenge the $284 in court
costs ordered in the original judgment for community supervision, McKinney has
forfeited the right to object to those costs upon revocation. See Perez v. State,
No. PD-0498-13, 2014 WL 941571, at *5 (Tex. Crim. App. Mar. 12, 2014) (stating
that appellant’s failure to challenge court costs imposed during original
community supervision order constituted a procedural default that forfeited his
ability to challenge those costs when community supervision was revoked); Wiley
v. State, 410 S.W.3d 313, 318 (Tex. Crim. App. 2013) (holding that defendant,
whose community supervision had been revoked, forfeited his challenge to the
court-appointed attorney’s fees as court costs by failing to bring such a claim in a
direct appeal from the order originally imposing community supervision).
      6
        McKinney has not supplemented or amended his brief to challenge the
correctness of any specific cost listed in the bill of costs. See Tex. R. App. P.
38.3, 38.7. We decline to individually review the costs when McKinney has
chosen not to do so. See Houston v. State, 410 S.W.3d 475, 479 (Tex. App.—
Fort Worth 2013, no pet.) (noting that court would not address legality of specific
costs assessed after record was supplemented and appellant failed to file reply
brief or to amend original brief challenging the correctness of any specific cost).


                                         9
S.W.3d 329, 337 (Tex. App.—Fort Worth 2014, no pet. h.); Houston, 410 S.W.3d

at 479. Therefore, we overrule the remainder of McKinney’s second issue.

                               IV. Conclusion

      Having overruled both of McKinney’s issues, we affirm the trial court’s

judgment.


                                                PER CURIAM


PANEL: MCCOY and GABRIEL, JJ.; and DIXON W. HOLMAN (Senior Justice,
Retired, Sitting by Assignment.)

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 17, 2014




                                      10